DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Response to Amendment
The amendments, filed 2/7/2022, have been entered and made of record. Claims 64, 70, 75, and 79 have been amended. Claim 69 has been cancelled. Claim 88 has been added. Claims 64-68, and 70-88 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 2/7/2022 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 80 is objected to because of the following informalities:  
As per claim 80, the claim language of “sc7reen” in line 1 is misspelled and it’s interpreted as “screen” .  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ollila in view of Oberascher
Claims 64, 65, 67, 68, 70, 71, 73, 75, 78-86 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher).
As per claim 64, Ollila teaches an apparatus comprising: a display having a first region and a second region(“angular resolution of a first region 402 of the output image 400 is different from angular resolution of a second region 404 of the output image 404” in Para.[0157]); 
a first projector optically coupled to the display, the first projector configured to project a first image to the first region, the first image having a first angular resolution and a first number of views(“a first image renderer 304” in Para.[0152], “the angular resolution of the first region of the output image may be approximately 15 pixels per degree” in Para.[0115], The first region of the output image can have a first number of views with the first angular resolution.); and 

Ollila is silent about the second number of views is greater than the first number of views.
Oberascher teaches the second number of views is greater than the first number of views(“If the autostereoscopic display is to have a wide viewing angle, there must be enough views generated to provide a high angular resolution of the image. For example, in a display with a 30 degree viewing angle and 10 views, the angular resolution per view is 3 degrees. This means as the user moves relative to the screen, the image on the display may appear to have “judder” since the images from one view to the next will have a large change in perspective angle. More views (and corresponding projectors) may be introduced to increase angular resolution to eliminate the “judder.” Super multiview displays provide the smoothest motion parallax effect and simulate a true light field display. These displays provide multiple views into each of the user's eyes to achieve angular resolution on the order of approximately 0.1″.” in Para.[0004], The larger angular resolution can provide larger number of view so the number of view of the second region can be greater than the number of view of the first region if the angular resolution of the second region is greater than the angular resolution of the first region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila with the above teachings of Oberascher in order to improve user’s experience of viewing images by multiple views at same time.
As per claim 65, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila teaches wherein the display comprises a lens array and a screen panel(“a display apparatus 300 … an image plane 302 … a first array 310 of micro-prisms” in Para.[0152]).
As per claim 67, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila teaches the second number of views is greater than one and the first number of views is one(“the output image comprises at least a first region and a second region, wherein an angular resolution of the second region of the output image is greater than an angular resolution of the first region of the output image” in Para.[0115], Para.[0116]). 
As per claim 68, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila teaches wherein the first number of views is greater than one and the second number of views is greater than one(“the output image comprises at least a first region and a second region, wherein an angular resolution of the second region of the output image is greater than an angular resolution of the first region of the output image” in Para.[0115], Para.[0116]).
As per claim 70, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila teaches wherein a size of the second region is a quarter or less than a size of the first region(“a region of an image plane (not shown) whereat any one of a plurality of projections of a second image would be incident” in Para.[0166], Fig. 7A).
As per claim 71, Ollila and Oberascher teach all of limitation of claim 70. 
Ollila teaches wherein the size of the second region is an eighth or less than the size of the first region(“a region of an image plane (not shown) whereat any one of a plurality of projections of a second image would be incident” in Para.[0166], Fig. 7A). 
As per claim 73, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila teaches wherein the first projector is configured to project the first image in the second region(“The display apparatus 300 comprises means (not shown) for detecting a gaze direction of a user 
As per claim 75, the limitations in the claim 75 has been discussed in the rejection claim 64 and rejected under the same rationale. 	
As per claim 78, Ollila and Oberascher teach all of limitation of claim 75. 
Ollila teaches further configured to select the first region based on a detected gaze(“processor configured to process input image based upon gaze direction to generate first and second images” in Abs).
As per claim 79, Ollila teaches An apparatus comprising: a pixel array; a lens array optically coupled to the pixel array, a lens of the lens array associated with a number of pixels of the pixel array; and a projector optically coupled to the lens array(“the term “image renderer” refers to equipment that, when operated, renders a given image. Beneficially, a given image renderer has a same display resolution throughout its array of pixels. In other words, the given image renderer has a same pixel density throughout the entire array of pixels. When the given image is rendered via the given image renderer, a projection of the given image emanates from the image rendering surface of the given image renderer” in Para.[0078], “the first image renderer and/or the second image renderer is implemented as a projector and a projection screen associated therewith. Optionally, the projector is selected from the group consisting of: an LCD-based projector, an LED-based projector, an OLED-based 
the projector configured to: display a first image in a first region using the lens array and the pixel array, the first image having a first angular resolution and a first number of views(“a first image renderer 304” in Para.[0152], “the angular resolution of the first region of the output image may be approximately 15 pixels per degree” in Para.[0115], The first region of the output image can have a first number of views with the first angular resolution.); and 

Ollila is silent about the first number of views is greater than the second number of views.
Oberascher teaches the first number of views is greater than the second number of views(“If the autostereoscopic display is to have a wide viewing angle, there must be enough views generated to provide a high angular resolution of the image. For example, in a display with a 30 degree viewing angle and 10 views, the angular resolution per view is 3 degrees. This means as the user moves relative to the screen, the image on the display may appear to have “judder” since the images from one view to the next will have a large change in perspective angle. More views (and corresponding projectors) may be introduced to increase angular resolution to eliminate the “judder.” Super multiview displays provide the smoothest motion parallax effect and simulate a true light field display. These displays provide multiple views into each of the user's eyes to achieve angular resolution on the order of approximately 0.1″.” in Para.[0004], The larger angular resolution can provide larger number of view so the number of view of the first region can be greater than the number of view of the second region if the angular resolution of the first region is greater than the angular resolution of the second region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila with the above teachings of Oberascher in order to improve user’s experience of viewing images by multiple views at same time.
As per claim 80, Ollila and Oberascher teach all of limitation of claim 79. 

As per claim 81, Ollila and Oberascher teach all of limitation of claim 79. 
Ollila teaches wherein the first image is a 3D lightfield(“employing techniques such as stereoscopy” in Para.[0002]).
As per claim 82, Ollila and Oberascher teach all of limitation of claim 79. 
Ollila teaches further comprising: a sensor configured to detect a gaze; and a controller coupled to the sensor and to projector, the controller configured to instruct the projector to display the first image in the first region based on the gaze(“the term “means for detecting the gaze direction” refers to specialized equipment for detecting and/or tracking the gaze direction of the user” in Para.[0061], “The input image is processed, based upon the detected gaze direction, to generate the first image and the second image. In such a case, the processor or the image source is configured to determine a region of interest of the input image based upon the detected gaze direction of the user” in Para.[0072]).
As per claim 83, Ollila and Oberascher teach all of limitation of claim 82. 
Ollila teaches wherein the gaze is a first gaze, wherein the sensor is further configured to detect a second gaze, and wherein the controller is further configured to instruct the projector to transition from displaying the first image in the first region to displaying the second image in the second region based on the second gaze(“the optical shutter is controlled to allow only that given portion of the plurality of projections of the second image to pass through which would be incident upon a region of the image plane at which the user's gaze is focused. The given portion of the plurality of projections of the second image would produce a specific region of the output image” in Para.[0110]).
As per claim 84, Ollila and Oberascher teach all of limitation of claim 79. 
Ollila teaches wherein the lens array is a lenticular lens array, a spherical lens array, or an aspherical lens array(“condenser lenses 506, 508, and 510” in Para.[0162], Fig. 5C).
As per claim 85, Ollila and Oberascher teach all of limitation of claim 79. 

As per claim 86, Ollila and Oberascher teach all of limitation of claim 85. 
Ollila teaches wherein the projector is configured to move away from the lens array(Para.[0152]).
As per claim 88, Ollila and Oberascher teach all of limitation of claim 75. 
Ollila teaches wherein the first region less than or equal to four times a foveal region(“The term “region of interest” refers to a region of the input image whereat the gaze direction of the user is directed (namely, focused) when the user views the input image. In other words, the region of interest is a fixation region within the input image. When the gaze direction of the user is focused upon the region of interest, the region of interest is directed onto the fovea of the user's eye” in Para.[0074]).

Ollila in view of Oberascher and Schofield
Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) further in view of Schofield et al.(USPubN 2002/0167589; hereinafter Schofield).
As per claim 66, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila and Oberascher are silent about wherein the display comprises a diffractive film or metalenses.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Schofield in order to improve visibility of a screen to viewers.

Ollila in view of Oberascher and Peuhkurinen
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) further in view of Peuhkurinen et al.(USPubN 2019/0279546; hereinafter Peuhkurinen).
As per claim 72, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila and Oberascher are silent about further comprising a third projector optically coupled to the display, the third projector configured to project a third image to a third region, wherein the third region is a subset of the first region. 
Peuhkurinen teaches further comprising a third projector optically coupled to the display, the third projector configured to project a third image to a third region, wherein the third region is a subset 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Peuhkurinen in order to enhance user experience and the ease and convenience of viewing multiple multimedia on a screen.

Ollila in view of Oberascher and Nishioka
Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) further in view of Nishioka(USPubN 2017/0142382).
As per claim 74, Ollila and Oberascher teach all of limitation of claim 64. 
Ollila and Oberascher are silent about wherein the first projector is configured to not project the first image in at least a portion of the second region.
Nishioka teaches wherein the first projector is configured to not project the first image in at least a portion of the second region(“The projection devices 200-203 are each a device that functions as a projector that projects an image onto a flat surface (for example, a projection surface such as a screen), and for example, by the projection device 200 projecting an image 400a, the projection device 201 projecting an image 400b so that the image 400b is adjacent to the image 400a on the right thereof, the projection device 202 projecting an image 400c so that the image 400c is adjacent to the image 400a and below the image 400a, and the projection device 203 projecting an image 400d so that d is adjacent to the image 400c on the right thereof, it is possible to form an image 400 (a multi-screen display) on the same flat surface” in Para.[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Nishioka in order to enhance user experience and the ease and convenience of viewing multiple multimedia on a screen.

Ollila in view of Oberascher and Hall
Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter Oberascher) further in view of Hall et al.(USPubN 2019/0075351; hereinafter Hall).
As per claim 76, Ollila and Oberascher teach all of limitation of claim 75. 
Ollila and Oberascher are silent about further configured to select the first region based on the first content.
Hall teaches further configured to select the first region based on the first content(“information determining regions of an image that are suitable for the display of a PiP image is presented to overlay circuitry or other processing in the form of metadata.” in Para.[0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Hall in order to incorporate metadata for enhancing user experience of video content.
As per claim 77, Ollila and Oberascher teach all of limitation of claim 75. 
Ollila and Oberascher are silent about further configured to select the first region based on metadata associated with the first content.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Hall in order to incorporate metadata for enhancing user experience of video content.

Ollila in view of Oberascher and Hisano
Claim 87 is rejected under 35 U.S.C. 103 as being unpatentable over Ollila et al.(USPubN 2020/0236347; hereinafter Ollila) in view of Oberascher et al.(USPubN 2019/0273915; hereinafter .
As per claim 87, Ollila and Oberascher teach all of limitation of claim 85. 
Ollila and Oberascher are silent about wherein the projector comprises a zoom lens.
Hisano teaches wherein the projector comprises a zoom lens(“The generated superimposition image 13 is output as a video signal to the highlight projector 30. Note that, when the superimposition image 13 is displayed by the highlight projector 30, zooming in/out and the like are controlled as appropriate” in Para.[0170]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Ollila and Oberascher with the above teachings of Hisano in order to offer enabling a user to locate a particular portion of image rapidly and conveniently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SUNGHYOUN PARK/Examiner, Art Unit 2484